DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action was made in response to an amendment filed 5/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5, as amended, includes the limitation “the engine is coupled to the transmission housing independent of the CVT and independent of the frame”.  This appears to be new matter as the specification does not explicitly disclose this structural relationship and the drawings are not definite enough to preclude the possibility of the engine being couple to the transmission housing dependent of the other components, with particular emphasis on the vehicle frame.  The limitation appears more to be a reaction to the prior art than an attempt to positively define the structure of the invention.  A more clear and supported limitation would be one that defines the transmission housing as being disposed between the CVT and the engine.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5-8, 11-12, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuda (US 6,170,597) in view of Smirl (US 4,433,594).  Fukuda discloses:
With regard to claim 5 - A vehicle comprising: 
a frame 22; 
ground engaging members 32, 36 supporting the frame; 
a seat 26 supported by the frame; 
an engine 52 supported by the frame, the engine 52 including an output member 150 rotatable about an axis C3; 
a continuously variable transmission (“CVT”) 59 including a drive pulley 158 operatively coupled to the output member 150 of the engine and a driven pulley 160 operatively coupled to the drive pulley 158, the driven pulley operatively coupled to a shiftable transmission 58 comprising a transmission housing 198; and 
the engine is coupled to the transmission housing 198 independent of the CVT and independent of the frame (“Referring to FIG. 9, the main shaft 156 is arranged to drive the drive shafts 48, 56 through an output shaft 190. A drive gear 192 is positioned on the end of the main shaft 156 opposite the driven pulley 160. This gear 192 drives a driven gear 194 on a first transfer shaft 196. This shaft 196 is mounted for rotation within a transmission chamber defined by a transmission case 198 (which is generally positioned between the crankcase and belt chamber) about an axis C6. The axis C6 is parallel to the axis C5, but is offset therefrom.” – Column 7, lines 32-40).  Fukuda fails to disclose a torsional damper coupled between the output member of the engine and the drive pulley of the CVT, the torsional damper being rotatable with the output member about the axis.
As seen in the previous rejection, Smirl teaches a flywheel 26 and torsional vibration assembly 28 for dampening the rotation of the engine output member and thus creating a smoother spin transferred to a CVT.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Fukuda with the teaching of Smirl’s flywheel and torsional vibration assembly to dampen the rotation of the engine output member and thus creating a smoother spin transferred to the CVT.

With regard to claim 6, Smirl teaches wherein the drive pulley 30 of the CVT 14 is rotatable about an input shaft 24, and the torsional damper 28 is spaced apart from the input shaft by a rotational member 24.

With regard to claim 7, Smirl teaches wherein at least a portion of the rotational member 24 is received by the torsional damper 28.

With regard to claim 8, Smirl teaches wherein the engine further includes a flywheel 26, and the torsional damper 28 is coupled to the flywheel.  The flywheel, as discussed above, is part of creating a smooth transition between engine and CVT.

With regard to claim 11, Fukuda discloses wherein the drive pulley 158 being rotatable about the axis C3 (see Fig. 8).

With regard to claim 12, Fukuda discloses 
a first differential 46 operatively coupled to a first portion 32 of the plurality of ground engaging members and operatively coupled to the CVT 59 through the shiftable transmission 58; and 
a second differential 50 operatively coupled to a second portion 36 of the plurality of ground engaging members and operatively coupled to the CVT 59 through the shiftable transmission 58.

With regard to claim 14, as seen in the rejection of claim 5, above, Smirl teaches a torsional damper coupled between the output member of the engine and the drive pulley of the CVT, wherein the torsional damper is spaced apart from the input shaft by a rotational member.

With regard to claim 15, Smirl teaches the structure of the torsional damper wherein at least a portion of the rotational member 24 is received by the torsional damper.  

With regard to claim 16, Smirl teaches wherein a rotational axis of the torsional damper is coaxial with the axis of the output member.

With regard to claim 17, Fukuda discloses 
a first differential 46 operatively coupled to a first portion 32 of the plurality of ground engaging members and operatively coupled to the CVT 59 through the shiftable transmission 58; and 
a second differential 50 operatively coupled to a second portion 36 of the plurality of ground engaging members and operatively coupled to the CVT 59 through the shiftable transmission 58.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	July 20, 2022

/DREW J BROWN/               Primary Examiner, Art Unit 3616                                                                                                                                                                                         	7/20/2022